 DePALMA PRINTING CO.31DePalma Printing Co. and Local 1, AmalgamatedLithographers of America,International Typograph-icalUnion,AFL-CIO. Case 22-CA-5136June 8, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn March 7, 1973, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and here-by orders that Respondent DePalma Printing Co.,Ridgefield Park, New Jersey, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.1We find totally without merit Respondent's allegations of bias and preju-dice on the part of the Administrative Law Judge We have fully consideredthe entire record and the Administrative Law Judge's Decision and we pre-ceive no evidencethat the Administrative Law Judge prejudgedthis case,made prejudicialrulings,or demonstrated a bias against Respondent or itscounsel in her analysis or discussion of the evidenceDECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Administrative Law Judge:Pursuantto a charge filed on October25, 1972, by Local 1,Amalga-mated Lithographers of America,InternationalTypograph-icalUnion,AFL-CIO (theUnion)againstDePalmaPrinting Company, a complaint was issued on December 1,1972, alleging that since May 8 Respondent has engaged inunfair labor practices within the purview of Section 8(a)(5)and (I) of the Act I by refusing to furnish information re-questedby the Unionand refusing to honor an existingcollective-bargaining agreementwith the Union,which hasbeen certified as the collective-bargainingagentofRespondent's production employees.Respondent filed an answer to the complaint and also a"Motion for Summary Judgment DismissingtheCom-plaint."On December26 theBoard denied Respondent'smotion, saying that"issues have been raised by the com-plaint which can bestbe resolvedon the basis of recordtestimony."The Board's order expressly granted Respon-dent"leave to raise the issues herein at any hearing held."A hearing was convened before me in Newark,New Jer-sey, on January 3,1973. Atthe outset of the hearing, Re-spondentorallyrenewed its motion for summary judgmentdismissing the complaint.Thatmotion was denied.Respon-dent also moved for an adjournment.Idenied the motionfor adjournment at that time,expresslystating that it couldbe renewed at the close of the General Counsel's presenta-tion of evidence At the conclusion of the General Counsel'scase,Respondent rested. It renewed its motion for summaryjudgment but did not renew its motion for adjournment.All parties were affordedfull opportunityto be heard, topresent oral and written evidence,and to examine andcross-examine witnessesRespondent presented brief oralargument in support of dismissal of the complaint.Since thehearing, the GeneralCounselhas submitted a brief.Uponthe entire record,2 observation of the witness, andconsideration of the General Counsel's brief,Imake thefollowing:FINDINGS OF FACTIPRELIMINARY FINDINGSA. Respondent, a New Jersey corporation, is now, and atall times material herein has been, engaged in the manufac-ture, sale, and distribution of offset and letterpress printingproducts and related products at its plant in RidgefieldPark, New Jersey. During the calendar year 1971, a repre-sentative period, Respondent manufactured, sold, and dis-tributed goods, products, and materials valued in excess of$50,000, of which products, goods, and materials valued inexcess of $50,000 were shipped from its plant in New Jerseydirectly to points outside New Jersey.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.B.Uncontradicted testimony establishes that the Unionadmits employees into membership and these employeestake an active part in the organization. The Union dealswith employers concerning grievances, wages, and rates ofpay and hours of employmentThe Union is now, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.'National LaborRelations Act,as amended(61 Stat 136,73 Stat 519, 29U S C Sec 151, et sey )2As corrected by order issued simultaneously herewith204 NLRB No. 12 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD11THE UNFAIR LABOR PRACTICESA. The Motion for Summary JudgmentThe complaint alleges that since May 8,1972, Respon-dent has violated Section 8(a)(5) of the Act by refusing tofurnish the names and addresses of its employees and infor-mation concerning wage rates and related matters to theUnion, which was certified as the collective-bargaining rep-resentative of Respondent's production employees on July12, 1971. The complaint further alleges.that Respondent hasrefused"to recognize and honor the collective-bargainingagreement entered into on April 14,1972, by Respondentand the Union."Respondent maintains,as it did in its"motion for sum-mary judgment dismissing the complaint,"that the allega-tions of the complaint,ifproved,would establish only"breaches of contract"and not unfair labor practices withinthe purview of the Act.This contention must be rejected.It is well established that an employer violates Section8(a)(5) if it refuses to provide to the bargaining representa-tive of its employees requested information reasonably rele-vant and helpful for either negotiation or administrationand enforcement of a collective-bargaining agreement. SeeStahl Specialty Company,175 NLRB 129,131;Scandia Res-taurants,Inc.,171NLRB 326, 329-330;Johns-ManvilleProducts Corporation,171NLRB 451,453;The SawbrookSteel Castings Company,173 NLRB 381, 383: "The Union'sright to the data arises,not out of the contract,but out ofthe statute,and it is for the Company to establish what, ifanything,negates this statutory right."Similarly,while a refusal to recognize and honor a collec-tive-bargaining agreement,as alleged in the present com-plaint,may well give rise to an action for breach of contract,it is also an unfair labor practice cognizable by the Board.N.L.R.B.v.M & M Oldsmobile,Inc.,377 F.2d 712, 715-716(C.A. 2, 1967);The Crescent Bed Co.,157 NLRB 296, 298-299, enfd.63 LRRM 2480(C.A.D.C.,1966).Accordingly,since the complaint alleges unfair laborpractices within the purview of Section 8(a)(5) and (1),Respondent's "motion for summary judgment dismissingthe complaint,"which motion was renewed at the hearingbefore me, must be denied.B. TheRefusal To Supply InformationAlthoughRespondent's answer to the complaint deniesthat the Union represents any employees in the bargainingunit,Respondent admits that,as setforthin the complaint,the Union was certified by the Board on or aboutJuly 12,1971. The Union'smajority was thus conclusively estab-lished throughJuly 11, 1972,which was after the initial dateof Respondent's alleged refusal to bargain. In the presentproceeding Respondent made no attempt to establish byevidence that the Union did not represent a majority of theemployees after the end of the certificationyear. Thus, re-gardless of the legal effects of the alleged existence of acollective-bargaining agreement"entered intoon April 14,1972," the unrebutted presumption of continuing majorityrepresentation requires a finding that the Union was theauthorized bargaining representative of the employees at alltime material herein.Whether or not there was a collective-bargaining agree-ment in effect between the parties,as alleged in the com-plaint,theUnion,astheemployees'bargainingrepresentative,was entitled,upon demand,to have Respon-dent provide "the names and addresses of unit employeesand information as to wage rates and related matters as tosuch employees,"since such matters are at least presump-tively relevant to either negotiation or administration of acollective-bargaining agreement(Curtiss-WrightCorp. v.N. L. R. B.,347 F.2d 61, 69(C.A. 3, 1965);IndustrialWeldingCompany,175 NLRB 477,479;Robert J.Weber,d/b/a We-ber Veneer&Plywood Co.,161NLRB 1054, 1056), andRespondent adduced no evidence rebutting the presump-tive relevance.The only witness produced was Roy Woodward,assistantto the president of the Union.He testified that on May 8,1972, he and Frank Casino,business representative of theUnion,met with Joseph DePalma,Jr.,Respondent's vicepresident.The union representatives requested a list of thecurrent employees and "a list of their salaries,wages and[the right to] visit the plant to see if the proper complementswere on the presses,according to the contract."AccordingtoWoodward,DePalma replied that he would have to con-sult Respondent's attorney before he could agree to any partof the Union's request.The union representatives thereuponturned the matter over to its attorney,James F.Gill, Esq.,Woodward's personal knowledge ends at that point. Hebelieves that the Union's attorney wrote to the Companybut nobody in the Union itself wrote. Woodward testifiedthat he personally never received any information from theCompany.He was not asked and did not testify whetheranybody else in the Union had ever received any of therequested information.3Nor did he testify as to his personal3Woodward's testimony on this phase of the case was, on direct examina-tionQ After this meeting did you or anyone from the Union receive anyof the information from the company that you requested?A At that point we put it in the hands of our attorney and all letterswere going through the attorney.Q. To your knowledge has the Union received any of the informationrequested'A. I personally have not received anything to my knowledge.On cross-examination.Q. (By Mr Frackman)You stated that you made certain requests forcertain information, is that correct?A That is right.Q. And you made this request orally?A That is right.Q. In May9A That is right.Q. And you received no information in response to your oral request?A Yes, we did.We were told that he would have to contact a lawyerof the Company.Q. And did you subsequently write a letter asking for this informa-tion'A We gave this to our attorney who in turn wrote to the CompanyQ You believe that he wrote9A. YesQ. But you never wrote9A. I never wrote, noQ Nobody from the Union ever wrote a letter9A No.Q. In respect to this9A. No, we did not DePALMA PRINTING CO.functions and duties in the Union,which might have indi-cated whether he would normally have received such infor-mation if Respondent had provided it. Had Respondentmerely delayed compliance with the Union's request for areasonable time within which to consult counsel,I shouldnot find an unlawful refusal to supply information. Therecord,however,shows that Respondent never did supplythe material it was obligated to.Although Woodward's testimony does not establish anexplicit refusal by Respondent,Respondent's answer to thecomplaint supplies the deficiency.In the answer,Respondent"states that on several occa-sions the Employer has furnished the Union with the namesand addresses of all employees in the unit,and denies re-quests for other information."I credit Woodward's uncon-tradicted testimony that on May 8 he and the Union'sbusiness representative requested not only the names andaddresses,but also wage and salary data(plus the right tovisit the plant).It is clearly implicit in the answer that Respondent didnot provide any information other than,at most,the namesand addresses of the unit employees.'A refusal to providepart of the relevant information requested by the Unionviolates Section 8(a)(5).Food Employer Council, Inc.,197NLRB 651. Similarly,"tardiness and reticence" in provid-ing information warrant a conclusion that Respondent vio-lated the Act.InternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers v.N.L.R.B.,455 F.2d 1357 (C.A.D.C., 1971).Since I have found a proper request for relevant informa-tion,Respondent's failure to provide the information is vio-lative of Section 8(a)(5), even though there is no affirmativeevidence of an express refusal by Respondent.SeeN.L.R.B.v. John S.Swift Company, Inc.,277 F.2d 641,645 (C.A. 7,1960):... And from a review of the record it is apparent thatalthough the company had not expressly refused tofurnish the information. . .there was substantial evi-dence to support the Board's finding that the company"made no reasonably diligent effort to obtain it." TheCompany's inaction spoke louder than its words... .Cf.N. L. R. B. v. Fitzgerald Mills Corporation,313 F.2d 260,265 (C.A. 2, 1963):... [F]ailure to supply requested wage data is a refusalto bargain in violation of § 8(a)(5) and(1), standingalone.The Union need not show how the data will berelevant to the bargaining: . . .And even if the Unionnegotiated a contract without the data,this does notrender the information irrelevant. . . . The Union thushad a right to this information under the N.L.R.A. aswell as under its contract,and the excessive delay inproviding it supports the ultimate conclusion that laterbargaining was not conducted in good faith.In argument at the hearing, Respondent's counsel appar-4 There is no indication as when Respondent maintains that employee listswere given to the Union.Woodward testified that on May 8 the unionrepresentatives "requested that we see a list of the employees because we wereunder the impression there were some new employees we hadn'tbeen toldabout " Thus, it may well be that Respondent had supplied employee listsin connection with the election and certification proceeding but not thereaf-ter.33ently relied heavily on the General Counsel's failure to pro-duce evidence of the Union's repeated requests for the de-sired information after May 8. However, such proof wasunnecessary. SeeAero-Motive Manufacturing Company,195NLRB 790 at 792:We are unimpressed with Respondent's contentionthat we should not find a violation because the requestwas not repeated. If the Union was entitled to theinformation at the time it made the request, then Re-spondent was obligated to furnish it and there is noobligation of the Union to repeat such a request anygiven number of times. Rather the obligation is on theRespondent to furnish as promptly as practical anyinformation properly requested by the exclusive bar-gaining agent.Although Respondent has not contended in this proceed-ing that its failure to provide wage and related data wasoccasioned by any doubt as to the Union's representativestatus, in view of its present allegation "that the Union doesnot represent any of the employees in the bargaining unit"and its apparent support of a petition to decertify the Unionin July 1972, it perhaps should be pointed out that suchcontention, even if advanced in good faith, would not serveas a defense to the present allegation. SeeCurtiss-WrightCorp., supra,68-69:Because ofthe need to facilitate effective collectivebargaining, a refusal to furnish data is an unfair laborpractice notwithstanding the good faith of an employerin rejecting the request. This has been the declaredpolicy of many of the circuit courts.Once relevance is determined, an employer's refusalto honor a request is a per se violation of the Act.As held inL.F. Strassheim Company,171NLRB 916,"The fact that an employer contests the validity of theBoard's certification . . . does not preclude a finding thatany subsequent conduct in derogation of the duty to bar-gain is violative of Section 8(a)(5)." Cf.Rod-Ric Corporation,171NLRB 922, 924, enfd. 428 F.2d 948 (C.A. 5);KellerAluminumChairs Southern, Inc.,173 NLRB 947, 952;Sub-urbanHomes Corporation,173 NLRB 497, 501.Accordingly, I find that, as alleged in the complaint, Re-spondent has violated Section 8(a)(5) of the Act by refusingto honor the Union's request for information.C. Repudiation of the ContractThe remaining alleged unfair labor practice is the refusalto honor a collective-bargaining agreement. In his answer tothe complaint, Respondent's counsel alleged "that there isno collective-bargaining agreement." At the outset of thehearing, in answer to my questions, Respondent's counseldisclaimed knowledge (or, in effect, refused to state) wheth-er, as a matterof fact, a document purporting to be a collec-tive-bargainingagreementwith the Union had been signedby a representative of Respondent.55 "JUDGE KLEINIwantto know howmuch is in issueAs a matter offact, and I am nottalking aboutlegal conclusions to be drawn,do you denythat representatives of the certifiedunion and somebodyrepresenting thecompanygot together and negotiatedand eventuallysome papers weresigned,or werenot signed')Now, what is your positionon that as a matterContinued 34DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel introduced an agreement appearingto be signed by Joseph DePalma, Sr., Respondent's presi-dent, and Edward Swayduck, president of the Union.Woodward properly identified Swayduck's signature butwas unable to identify the DePalma signature. Thus, De-Palma's signature was never physically identified. However,there is ample evidence in the record establishing that he didactually sign the collective-bargaining agreement with theUnion.The General Counsel introduced into evidence a letterdated April 21, 1972, from Respondent's counsel to theUnion's counsel, which letter read:Your secretary sent me a copy of the agreement be-tween DePalma Printing and Local 1 signed by Ed-ward Swayduck. As requested, we enclose the copysigned by Mr. DePalma, Sr.However, you have not given us any advice as towhat, if anything, was done by the employees to ratifythis agreement. There are certain provisions thereincontained which we feel are of value to the employer,and we should like to know that we can rely upon thiscontract, and not have contentions of non-ratification.At the hearing, Respondent's counsel acknowledged theauthenticity of that letter as one written by him.On cross-examinationofWoodward, over objection bythe General Counsel, Respondent's counsel adduced evi-dence that a petition had been filed with the Board fordecertificationoftheUnion as representative ofRespondent's employees. The General Counsel then intro-duced the Regional Director's decision dismissing the peti-tion and the Board's order affirming the dismissal (Case22-RD-333). The dismissal was based on a bar arising froma collective-bargaining agreement between Respondent andthe Union "entered into on April 14, 1972, and . . . effectiveuntil September 30, 1974," the dates set forth in the contractin the present record .6 The Regional Director's decisiondiscloses that Respondent participated in the decertificationproceeding, "urg[ing] that the contract is not a bar becausethe membership never ratified it." the decision records thatcopies were served upon Respondent and upon its presentcounsel.' So far as the Regional Director's decision disclos-es,Respondent raised no issue other than alleged absenceof employee ratification of the agreement.of fact'[MR FRACKMAN I can'tanswer that question. Not only can't I answerit, I doubtthe propriety of let's say asking me this particular question asCounsel " As shown below,counselwas fully awareof the fact thata collec-tive-bargaining agreementhad been signed by Respondent's president as wellas theUnion's presidentSee Sec102 35 of theBoard's Rules and Regulations"The [Administra-tive Law Judge] shall have authority(1) To request the parties at anytime duringthe hearing to state theirrespectivepositions concerning anyissue in the caseor theory in support thereof, ."See also,Harvey Alumi-num v.N L R B.,335 F 2d 749, 758 (C.A. 9, 1964). "[Counsel's] averment ofignorancewas clearly frivolous, and the trial imposing upon the Board theburden of adducingproof.Administrativehearings, like court hearings,shouldconcern the real issues betweenthe parties "6 Although theRegionalDirector states only the contractbar as the reasonfor dismissal,the decertificationpetition was also untimelybecause filedwithinthe certification year7Respondent's good faithin urging nonratificationof theagreement in thedecertification proceeding is at least open to questionin viewof counsel'sprior request for assuranceby union counsel that it could "rely upon thiscontract, and nothave contentions of non-ratification "In cross-examiningWoodward at the present hearing,Respondent's counsel also elicited evidence that a petitionhad been filed with the Board, presumably underSection9(e) of the Act, for elimination of the union-security clausefrom the collective-bargaining agreement between Respon-dent and the Union. Such a petition of necessity presuppos-es the existence of a contract.The letter from Respondent's counsel to the Union's at-torney shows that sometime before April 21 Respondentreceived a copy of the contract signed by the union presi-dent and on that date Respondent sent the Union a copysigned by Respondent's president. Woodward testified thatwhen he saw the Union president sign the contract, theDePalma signature was already on it. Particularly where itisundisputed that Respondent, through its counsel, didsend a signed copy to the Union, it would be totally unwar-ranted for me to assume that the DePalma signature on thecontract in evidence had been forged.In view of all the circumstances, I find that the evidenceis sufficient to establish, at leastprima facie,that Respon-dent and the Union executed the collective-bargainingagreement which was introduced into evidence even thoughthere was no eyewitness testimony concerning DePalma'ssignature.8 Respondent presented no evidence to rebut theGeneral Counsel'sprima facieshowing.9Since Respondent's counsel failed to state any basis forhis contention that "no collective Bargaining Agreementwas entered into between the parties," I can only conjecturethat he is impliedly reasserting Respondent's position in thedecertification proceeding that the agreement never becameeffective because not ratified by the employees or the unionmembership. Even if it be assumed that such could havebeen, and had been, raised and litigated before me in thepresent proceeding, the result would be no different, sincethe Regional Director was clearly correct in saying "[T]heBoard has held that only where the written contract itselfmakes employee ratification a condition precedent to con-tractual validity shall the contract be no bar until ratified."SeeAppalachian Shale Products Co.,121 NLRB 1160, 1163.See also,e.g.,Houchens Market of Elizabethtown, Inc. v.N.L.R.B.,375 F.2d 208, 212 (C.A. 6, 1962);Big Run Coal& Clay Company,152 NLRB 1144, 1147, enfd. 385 F.2d 788(C.A. 6, 1967), cert. denied 393 U.S. 824. The contract inevidence contains no provision for employee ratification.Respondent neither alleged nor sought to prove that therewas any agreement between the parties that employee ratifi-cation would be sought or obtained. On the entire record,I find that, as alleged in the complaint, there is, and at alltimes material herein there was, a collective-bargaining con-tract between Respondent and the Union, effective fromMarch 1, 1972, to September 30, 1974.Respondent's refusal to recognize and honor that con-tract is shown by its conduct in the decertification proceed-ing and by its answer in the present proceeding. As stated8GeneralCounsel indicated that he was refraining from callingRespondent's counsel as a witness as a matter of "courtesy of Counsel " Norepresentativeof Respondent accompaniedits counselat thehearing.Respondent initially objected to the General Counsel'sintroducing aphotographic copy rather than the "original" of the contract However, coun-sel laterwithdrew the objection, saying. "We do not object to this documenton the basis that it is a copy rather than an original " DePALMA PRINTING CO.35in the Regional Director's decision in the decertificationpetition, in July 1972, Respondent "urge[d] that the contract[was] not a bar [to an election] because the membershipnever ratified it." In response to the paragraph of the pres-ent complaint alleging refusal to recognize and honor thecontract, Respondent's answer"[d]enies theallegations .. .in that there is no collective bargaining agreement." Thusit clearly appears that Respondent repudiates, i.e., refuses torecognize and honor,the agreement. It may be added that,even if Respondent had produced evidence to establish thatitwas acting in good faith on a reasonable or arguable beliefthat no legally effective agreement had been reached, "therewas stilltotal repudiation of the contract and a resultantfailure to bargain."M & M Oldsmobile, supra, 717.Accordingly, I find that, as alleged in the complaint, Re-spondent has violated Section 8(a)(5) of the Act by refusingto recognize and honor the collective-bargaining agreementin effect between it and the Union.CONCLUSIONS OF LAW1.Respondent, DePalma Printing Co., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Union, Local 1, Amalgamated Lithographers ofAmerica, International Typographical Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.At all times since July 12, 1971, the Union has beenand is now the exclusive collective-bargaining representa-tive,within the meaning of Section 9(a) of the Act, for alllithographic production employees including all lithograph-ic pressmen and operators, tenders, and apprentices, em-ployed at Respondent's Ridgefield Park, New Jersey, plant,excluding all letter pressmen, papercutters, paper handlers,shipping employees, compositors, truckdrivers, messengers,office clerical employees, professional employees, guardsand supervisors, as defined in the Act.4.By withholding from the Union wage and related dataand current lists of the names and addresses of employeesand permission to union representatives to visit and inspectRespondent's plant, Respondent has refused and continuesto refuse to bargain with the Union in violation of Section8(a)(5) and (1) of the Act.5.By repudiating and refusing to honor the writtenagreement executed by it with the Union on April 14, 1972,effective from March 1, 1972, to September 30, 1974, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.Market,145 NLRB 1252,1253, enfd. 339 F.2d 568(C.A. 9,1964). Additionally,itwill be recommended that Respon-dent post appropriate notices in the customary manner.Upon the foregoing findings of fact,conclusions of lawand the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 10Respondent,DePalma Printing Co., Inc., it officers,agents, successors and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 1, Amal-gamated Lithographers of America, International Typo-graphical Union, AFL-CIO, as the exclusive representativeof the employees in the appropriate bargaining unit by re-fusing or failing to furnish to the Union current informationas to the names and addresses of employees within thebargaining unit and requested information concerning wageand related matters and by refusing to permit representa-tives of the Union to visit and inspect Respondent's plantin Ridgefield Park, New Jersey.(b)Repudiating and refusing to recognize and honor thewritten agreement executed by Respondent with the Unionon April 14, 1972, effective from March 1, 1972, to Septem-ber 30, 1974.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a)Recognize the Union as the exclusive bargaining rep-resentative of its employees in the appropriate bargainingunit and honor the collective-bargaining agreement execu-ted by it on April 14, 1972, effective from March 1, 1972,to September 30, 1974.(b) Furnish to the Union lists of names and addresses ofemployees within the appropriate bargaining unit, togetherwith wage and related data previously requested, and, uponrequest promptly, furnish to the Union other data and infor-mation relevant to the Union's performance of its role ascollective-bargaining representative; and, upon request,permit the Union's representatives to make reasonable in-spections of Respondent's plant in Ridgefield Park, NewJersey.(c)Post at its facility in Ridgefield Park, New Jersey,copies of the attached notice marked "Appendix."11 Copiesof said notice, on forms provided by the Regional DirectorforRegion 22, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyTHE REMEDYHaving found that Respondent has unlawfully withheldfrom the Union information and permission to inspectRespondent's plant and has refused to honor an effectivecollective-bargaining agreement between the parties, I shallrecommend that Respondent be ordered to cease and desistfrom such unlawful conduct and to provide relevant infor-mation requested by the Union and honor the collective-bargaining agreement.Gene Hyde, d/b/a/ Hyde's Super10 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided n Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order and all objections thereto shall be deemedwaived for all purposes11 In the event that the Board's order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt thereof,and be maintainedby it for 60consec-utive daysthereafter,in conspicuous places,including allplaces where notices toemployeesare customarily posted.Reasonable steps shallbe taken byRespondent to insurethat said notices arenot altered,defaced orcovered by anyother material.(d)Notify theRegionalDirectorfor Region22, in writ-ing, within20 days from the date ofthisOrder,what stepsRespondent has takento comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trialin which all parties hadthe opportunity topresent their evidence,ithas beenfound thatwe violatedthe law andwe have beenordered topost this notice.Weintendto carry out the order of theBoard andabide by thefollowing:WE WILL recognize and bargain in good faith with theabove-namedUnion as theexclusive collective-bar-gaining representativeof the productionworkers at ourRidgefield,New Jersey plant.WE WILL recognizeand honorthe collective-bargain-ing agreement executedby us with the Union, effectivefromMarch 1, 1972, throughSeptember30, 1974.WE WILL forthwithgive to theUnion a current list ofthe names,addresses,classifications and wage rates ofthe lithographicproductionworkers at our RidgefieldPark, Ney Jersey,plant;and, upon request,WE WILLpromptly give the Union such furtherdata and infor-mation as is reasonablyrelevant toadministration ofthe existing collective-bargaining agreement and to theUnion's performance of its function as exclusive bar-gaining representative of our lithographicproductionemployees.WE WILL,upon request,permit representatives of theUnion to visit and reasonablyinspect our Ridgefield,New Jersey,plant.WE WILL NOT repudiateor refuseto honor thecollec-tive-bargaining agreementexecuted by us with Local 1,AmalgamatedLithographers of America,InternationalTypographicalUnion,AFL-CIO,effectivefromMarch 1, 1972, through September 30, 1974.WE WILL NOT refuse or fail to provide to the Unioncurrent lists of names,addresses,classifications, wagerates andother relevantinformation,as requested bythe Union,concerningall lithographicproduction em-ployees including all lithographicpressmenand opera-tors,tendersandapprenticesemployed at ourRidgefieldPark, New Jersey, plant; and WE WILL NOTrefuse to allow representativesof the Union, upon re-quest,to make reasonable inspectionsof our plant forthe purpose of effectivelyadministeringthe collective-bargaining agreementand otherwiseperforming itsfunctions as exclusivebargainingrepresentative of ourproduction employees.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce employeesin the exercise oftheir rightsunder Section 7 of the National Labor Rela-tions Act.DatedByDEPALMA PRINTING CO(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building,16th Floor, 970Broad Street,Newark,New Jersey 07102, Telephone 201-645-2100.